Citation Nr: 1505889	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right thumb injury.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2010 and July 2011 by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence provided in July 2014.

The issues of entitlement to service connection for residuals of a right thumb injury and a low back disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest during active service, was not manifest to a compensable degree within one year of service, and is not shown to have developed as a result of service.

2.  A chronic tinnitus disability was not manifest during active service, was not shown to manifest to a compensable degree within one year of service, and is not shown to have developed as a result of service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  A tinnitus disability was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the service connection claims in August 2010 and May 2011.  

The notice requirements pertinent to the service connection issues on appeal have been met and all identified and authorized records relevant to the matters addressed in this decision have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) medical reports, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records as to the specific issues being adjudicated.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to these matters are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  The Board finds that to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under the applicable regulation is found, a determination must be made as to whether the hearing loss disability is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service medical records dated prior to November 1, 1967, are presumed to use the American Standards Association (ASA) standard, rather than the current International Standards Organization-American National Standards Organization (ISO-ANSI) standard.  Conversion to ISO-ANSI units is accomplished by adding 15 decibels to the ASA units at 500 Hertz; 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 decibels to the ASA units at 4000 Hertz. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Sensorineural hearing loss and organic disease of the nervous system, such as tinnitus, are chronic diseases for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of noise exposure during active service.  In statements and testimony provided in support of his claims he reported that he had been exposed to noise in service including aircraft and sandblasting noise, and he denied having had any significant noise exposure after service.  He stated that after service he had been employed as a retail store manager, as the owner of a swimming pool servicing and construction company, and as the owner of a bed and breakfast.  At his March 2013 hearing he stated he had not realized the extent of his hearing loss prior to his first hearing testing in the early 1990s.  In statements and testimony his spouse reported that she had known the Veteran since approximately 1970 and that he had an obvious hearing problem over that entire period.  She also stated that he had complained of ringing in the ears over the years.  

In statements provided in support of the claims in August 2010 and September 2010 the Veteran's mother and R.L.K. reported that they had noticed he had hearing loss when he returned home from active service.  In statements received in July 2014 the Veteran's son and an acquaintance, D.M.B., reported having been aware of the Veteran's hearing loss since the 1970's.  

The service medical records are negative for complaint, treatment, or diagnosis of hearing loss or tinnitus.  Records show an audiogram was performed approximately one week after the Veteran's enlistment examination in August 1960 indicative of decreased hearing acuity, but that the report is marked as though the findings were considered to be not valid.  In a July 1964 report of medical history the Veteran denied having had any ear trouble and reported that his usual occupation during active service had been painting.  On audiological evaluation in July 1964 (presumed to use the ASA standard and converted to the ISO-ANSI standard), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
15
LEFT
15
10
0
5
0

A physical profile provided upon separation examination indicated a high level of hearing fitness.  Odiorne v. Principi, 3 Vet. App. 456 (1992) (The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition.").

On VA authorized audiological evaluation in December 2010, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
70
75
LEFT
50
35
55
80
85

Speech audiometry found speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner noted the Veteran reported the onset of hearing loss and tinnitus during active service, and that he reported military noise exposure including working on the flight line and painting without the use of hearing protection.  He reported minimal post-service noise exposure working in pool maintenance and dog training.  The examiner found it was less likely that the present hearing loss and tinnitus were related to noise exposure during active service because the Veteran's hearing was normal upon separation and because there were no complaints of tinnitus during active service.  

In a December 2010 statement P.W., BC-HIS (board certified in hearing instrument sciences), reported that he had examined the Veteran in April 1992.  It was noted that at that time he had a mild bilateral low frequency loss and a profound loss at 3,000 Hertz and above.  

In a June 2013 statement S.K., identified as an audiologist, reported that the Veteran had been initially seen in October 2012 and that it was the opinion of the examiner at that time that the findings were consistent with the reported history of noise exposure during active service.  S.K. also found the documented hearing loss and tinnitus to be consistent with the reported history of excessive noise exposure during service.

Based upon the evidence of record, the Board finds bilateral hearing loss and tinnitus disabilities were not manifest during active service and are not shown to have developed as a result of service.  A hearing loss disability was not manifest to a compensable degree within one year of service.  Objective evidence does not show the presence of tinnitus within one year following separation from service.  The Veteran's report of noise exposure in service is consistent with his duties in service.  However, the medical findings upon separation examination in July 1964 and the opinion of the December 2010 VA examiner are found to be persuasive.  The December 2010 examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  The examiner is also shown to have adequately considered the credible evidence as to noise exposure and symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The pertinent medical issues in this case are complex matters not subject to lay observations and not a matter for which he is competent to provide opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran or the other persons providing lay statements in support of his claims have any medical training or expertise as to hearing disorders and they are not competent to provide etiology opinions.  

The statements as to the Veteran having experienced hearing loss and tinnitus during and soon after service are found to be not credible due to bias and inconsistency with the other evidence of record.  The Veteran specifically denied having had any ear trouble in his July 1964 report of medical history, and his physical profile upon separation indicated a high level hearing fitness.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in case where claimant was also a physician, and therefore a medical expert, Board should properly consider appellant's own personal interest in outcome of the case).  

The Board further finds that the lay statements indicating the Veteran had hearing loss in the 1970s and the report of R.W. noting hearing loss in April 1992 to be of no probative value as to the Veteran's hearing acuity during and immediately after service.  The Board notes that a private medical opinion may not be discounted solely because the opining physician did not review the claims file.  Further, the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the private etiology opinions provided in June 2013 are found to warrant a lesser degree of probative weight than the December 2010 VA examination opinion because the private examiners are not shown to have considered audiology findings reported upon the Veteran's separation from active service.  The use of the qualifying phrase "consistent with" is also found to indicate a lesser degree of confidence as to the etiological relationship.  In this case, the December 2010 VA examiner's opinion is persuasive not solely because the claims file was review, but because the private examiners used qualifying terminology and did not consider pertinent medical evidence as to the Veteran's hearing acuity at separation, subsequent to his in-service noise exposure.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss and tinnitus disabilities must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the available record indicates that additional development is required for the residuals of a right thumb injury and low back disability issues.  Although the service medical records show the Veteran was treated for a right thumb injury in May 1964, for a back strain in June 1962, and for low back pain in October 1963, the evidence obtained includes inconsistent medical opinions as to the etiology of current thumb and low back disabilities.  VA opinions in July 2011 and June 2013 found the evidence was not sufficient to establish a nexus and that the present disabilities were more likely due to aging and intercurrent wear and tear.  In statements dated in March 2013 and July 2014 A.G.T., M.D., identified as an orthopedic spine surgeon, stated it was more likely the Veteran had a ligamentous thumb injury and diffuse idiopathic skeletal hyperostosis (DISH) of the spine in service and that his present disabilities had developed as a result of service.  In a March 2013 statement Dr. A.G.T. also reported having treated the Veteran for various orthopedic disorders for ten years.  Copies of the pertinent treatment records from Dr. A.G.T. are not of record, and the Board finds they would be helpful in substantiating the Veteran's claims.  In light of the conflicting etiology opinions in this case, the Board finds further development is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and non-VA medical records not yet associated with the appellate record, and associate them with the record.  Take specific action to either obtain copies of pertinent treatment records from Dr. A.G.T. addressing right thumb and low back disorders or explain why those records cannot be obtained and allow the Veteran the opportunity to obtain and submit them.

2.  Schedule the Veteran for a VA examination by an orthopedic specialist medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner should conducted any tests deemed necessary and should elicit a history of symptoms and complaints from the Veteran.  The examiner should provide the following opinions:

(a)  Diagnose all current right thumb disabilities.

(b)  Is it at least as likely as not (50 percent probability or greater) that any current right thumb disability is related to active service, to include a right thumb injury in May 1964.

(c)  Diagnose all current low back disabilities.

(d)  Is it at least as likely as not (50 percent probability or greater) that any current low back disability is related to active service, to include complaints of back strain in June 1962 and low back pain in October 1963.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


